            Case 2:20-cv-02093-KJN Document 25 Filed 02/24/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEVEN MICHAEL DAYTON,                              No. 2:20-cv-2093 KJN P
12                         Plaintiff,
13              v.                                        ORDER
14    REILLY, et al.,
15                         Defendants.
16

17             Plaintiff is a state prisoner, proceeding pro se, in an action brought under 42 U.S.C.

18   § 1983. This action proceeds on plaintiff’s claims that on January 9, 2020, while housed at

19   California State Prison, Sacramento, knowing plaintiff suffered from serious mental health issues,

20   defendants Reilly and Hood were deliberately indifferent to an excessive risk to plaintiff’s safety

21   and failed to protect him from attempting suicide in violation of his Eighth Amendment rights.

22             This action was stayed on February 2, 2021, as part of the court’s Post-Screening ADR

23   Project.

24             On February 22, 2021, plaintiff filed a motion asking for permission to file a motion for

25   protective order or temporary restraining order. Plaintiff states he fears reprisals for filing this

26   civil case. In the accompanying notice, plaintiff claims this matter is exigent and that his life is in

27   danger. (ECF No. 24.) Plaintiff provided no specifics as to any potential threat.

28   ////
                                                          1
         Case 2:20-cv-02093-KJN Document 25 Filed 02/24/21 Page 2 of 2


 1             Plaintiff is no longer housed at California State Prison, Sacramento. Plaintiff is advised

 2   that the pendency of an action does not give the court jurisdiction over prison officials in general.

 3   Summers v. Earth Island Inst., 555 U.S. 488, 491-93 (2009); Mayfield v. United States, 599 F.3d

 4   964, 969 (9th Cir. 2010).1 This court’s jurisdiction is limited to the parties in this action and to

 5   the viable legal claims upon which this action is proceeding. Summers, 555 U.S. at 491-93;

 6   Mayfield, 599 F.3d at 969. Therefore, it is unclear whether this court could grant plaintiff any

 7   relief based on his current circumstances at the California Medical Facility, particularly if such

 8   circumstances do not involve defendants Reilly or Hood.

 9             In addition, plaintiff provided no facts demonstrating that he is in imminent danger;

10   indeed, in his motion, he claims that he “may” be in danger. Absent specific facts as to plaintiff’s

11   current situation, plaintiff’s motion is denied without prejudice.

12             Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion (ECF No. 23) is denied

13   without prejudice.

14   Dated: February 24, 2021

15

16

17

18   /dayt2093.den

19

20
21

22

23

24   1
       In addition, plaintiff’s claims challenging his conditions of confinement are subject to the
     Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a). “The PLRA mandates that
25   inmates exhaust all available administrative remedies before filing ‘any suit challenging prison
26   conditions,’ including, but not limited to, suits under § 1983.” Albino v. Baca, 747 F.3d 1162,
     1171 (9th Cir. 2014) (quoting Woodford v. Ngo, 548 U.S. 81, 85 (2006)). The Supreme Court
27   has held that courts may not excuse an inmate’s failure to exhaust administrative remedies prior
     to bringing suit under the PLRA, even to take into account “special” circumstances. Ross v.
28   Blake, 136 S. Ct. 1850 (2016).
                                                         2
